



Exhibit 10.3
2016 Brunswick Performance Plan (BPP)                                
Performance Share Participants Other Than Those in the Brunswick Corporation
Senior Management Incentive Plan
Summary Terms and Conditions


Purpose
Reward achievement of annual goals
Eligibility
Key managers identified on an individual basis.
Performance Period
2016 fiscal year.
Performance Measures
Bonuses based 100% on achievement against the following financial measures as of
the end of the performance period.


For Corporate-level employees,
50% based on Earnings Per Share (EPS ex. items),
16.67% based on Mercury Marine Earnings Before Interest and Taxes (EBIT),
16.67% based on Boat Group EBIT, and
16.67% based on Life Fitness EBIT


For Division leaders,
50% based on EPS (ex. items), and
50% based on applicable division EBIT


EPS (ex. items) and EBIT from continuing operations results for the year will be
adjusted for:
* Restructuring, exit, integration, and impairment costs (including debt
extinguishment costs) and associated savings - variance from budget;
* Acquisition/sale of “strategic” assets (e.g., transformational or material
acquisitions not contemplated in strategic plan) - Cybex performance is included
in targets;
* Impact of any “unusual in nature” or “infrequently occurring” charges or
charges related to changes in accounting principles;
* Pension liability settlement or plan amendment related charges;
* Unusual tax items (i.e., FIN 48, Discrete Tax Items, Valuation Allowance
Reversals, etc.); and
* Impact of change in tax law - variance from budget.


The Human Resources and Compensation Committee will determine the applicable
performance goals and the bonuses payable upon attainment of such goals.
Funding Review and Approval
The following steps will be taken to review and approve funding:


* CFO will review performance to evaluate required accruals;
* CEO will review performance at end of performance period and recommend bonuses
to the Human Resources and Compensation Committee as appropriate; and
* Human Resources and Compensation Committee will review and approve bonuses as
deemed appropriate.
Individual Awards
Individual awards will be determined on a discretionary basis using overall
approved funding, evaluation of individual performance for the performance
period, target incentives as a percentage of salary and covered salary (actual
paid for year). In no case shall an award exceed 200% of an individual’s target
incentive opportunity.


Individuals must be employed at the end of the performance period to be eligible
for an award, with ultimate payout at the discretion of the Human Resources and
Compensation Committee. Those employees whose employment terminates due to
death, permanent and total disability, or as a result of restructuring
activities or plant shutdown will be eligible to receive individual awards at
the discretion of the CEO and Chief Human Resources Officer. Any awards payable
in the event of termination due to death, permanent disability, as a result of
restructuring activities or plant shutdown shall be subject to the achievement
of the applicable performance conditions and shall be paid as specified under
“Timing and Form of Award Payments.”
Timing and Form of Award Payments
In 2017, after financial results are confirmed and appropriate approvals are
obtained; provided, however, that any such award shall be paid to U.S.-based
employees no later than March 15, 2017. Payment may be made in cash, shares of
Brunswick common stock granted under the Brunswick Corporation 2014 Stock
Incentive Plan, a combination of cash or stock, or an alternate form of equity,
as determined by the Human Resources and Compensation Committee.






--------------------------------------------------------------------------------





Claw Back
The Human Resources and Compensation Committee will evaluate the facts and
circumstances of any restatement of earnings due to fraud or intentional
misconduct that results in material noncompliance with any financial reporting
requirement and, in its sole discretion, may require the repayment of all or a
portion of bonus awards from individual(s) responsible for the restatement and
others assigned to salary grade 21 and above, including senior executives, as
deemed appropriate by the Human Resources and Compensation Committee. In
addition, bonus awards shall be subject to forfeiture, recovery by Brunswick or
other action pursuant to any other clawback or recoupment policy which Brunswick
may adopt from time to time, including without limitation any such policy which
Brunswick may be required to adopt under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.
Additional Terms & Conditions
Payment of any bonus is in the sole discretion of the Human Resources and
Compensation Committee. The Human Resources and Compensation Committee may
modify, revise, discontinue, cancel or terminate this plan or any payments
associated with this plan at any time, without notice.





Nothing contained in these materials constitutes or is intended to create a
promise of an individual incentive award or a contract of continued employment.
Employment is at-will and may be terminated by either the employee or Brunswick
for any reason at any time.





